Citation Nr: 1629317	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  14-21 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for neurodermatitis of the right shoulder, claimed as itchy skin due to mosquito bites. 

2.  Entitlement to service connection for low back strain with mild degenerative disc disease.

3.  Entitlement to service connection for a dental disability for compensation purposes, claimed as having two front teeth knocked out. 

4.  Entitlement to service connection for tinnitus. 

5.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) with polysubstance abuse. 

6.  Entitlement to an initial evaluation in excess of 10 percent for left palmar/median nerve sensory neuropathy. 

7.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from May 1979 to January 1981 and from January 2008 to January 2009.  He had additional service in the Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Denver, Colorado, regional office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that it has assumed jurisdiction of the claim for TDIU because such claim has been raised by the record and by the Veteran as part of the service-connected disabilities currently on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Additional evidence has been received from VA treatment sources and the Social Security Administration (SSA) since the issuance of the two May 2014 Statements of the Cases.  RO review of this evidence has not been waived and the provisions of 38 U.S.C.A. § 7105(e) are not applicable as the evidence (VA treatment and Social Security records) was not submitted by the Veteran or his representative.

However, a careful review of this evidence shows that it is chiefly concerned with the treatment of his PTSD and his claim for TDIU.  As these claims and the claims for service connection for tinnitus and dental disabilities will be remanded on other grounds, a waiver is not required.  

As for the other disabilities on appeal, these records note only that the Veteran has current complaints of back pain, without any additional evidence regarding the etiology of this pain.  As the evidence before the RO at the time this claim was last considered also noted back pain, it is cumulative of the previous evidence and a waiver is not required.  Similarly, VA treatment records that merely repeat the Veteran's current complaints of numbness in the tips of the left fingers but do not include the information required to evaluate his disability constitute information that was also considered and are cumulative, and therefore do not require a waiver.  


The Veteran's claim for service connection for the loss of two front teeth has to this point been developed only as a claim for compensation.  It is unclear whether the Veteran is also claiming service connection for VA outpatient dental treatment.  The AOJ should contact the Veteran for clarification if he is seeking VA dental treatment.  If so, refer this matter to the Veterans Health Administration (VHA) for appropriate action.  See 76 Fed. Reg. 14600, 14601 (Mar. 17, 2011) ("When a veteran submits a claim for dental treatment directly to a VBA regional office, VBA will not provide a rating, but instead VBA will refer the claim to the VHA outpatient clinic, which is responsible for such claims."), finalized by 77 Fed. Reg. 4469 (Jan. 30, 2012) (adopting the proposed rule as a final rule without changes).


The issues of entitlement to service connection for tinnitus, entitlement to an increased rating for PTSD, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran is competent and credible to report that he suffered insect bites during service and the symptoms that resulted; a VA examiner has diagnosed the current disability as neurodermatitis and has opined that this diagnosis is the result of the inservice insect bites.  

2.  The Veteran reported a history of back pain but no current pain on a January 2009 Post Deployment Health Assessment completed just prior to discharge, and a VA examiner has diagnosed low back strain with mild degenerative disc disease.

3.  Competent medical opinion finds that the Veteran's current low back disability is not related to the back pain the Veteran reportedly experienced during service; the Veteran does not have arthritis of the lumbar spine and his degenerative disc disease was not shown during service or within a year of discharge from service; and the evidence does not support a finding of continuity of symptomatology.  

4.  The Veteran has had no more than mild incomplete paralysis of the left median nerve for the entire period on appeal. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for neurodermatitis of the right shoulder, claimed as itchy skin due to mosquito bites, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015). 

2.  The criteria for service connection for low back strain with mild degenerative disc disease have not been met, nor can this disability be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

3.  The criteria for an initial evaluation in excess of 10 percent for left palmar/median nerve sensory neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.124a, Code 8515 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In this case, the Veteran was provided with VCAA notification in a January 2011 letter.  The duty to notify has been met.  

The Board also finds that the duty to assist has been met.  The Veteran has been afforded VA examinations of the disabilities he claims were incurred due to service, and medical opinions have been obtained.  A recent examination of the left palmar sensory loss has been conducted.  The Veteran's VA treatment records have also been obtained.  The claims file contains records from SSA, but are not pertinent to the issues being decided.  Private medical records have been received, and the Veteran has declined his right to a hearing.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the appeal.

Finally, the Board notes that the decision in the claim for a skin disability of the right shoulder due to mosquito bites will be fully favorable.  Therefore, the Board can proceed with consideration of the Veteran's appeals without fear of harm to his claims.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).



Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

If arthritis become manifest to a degree of 10 percent within one year of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of arthritis during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate 
(1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997), overruled on other grounds by Walker v. Shinseki. 

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

Skin Disability of the Right Shoulder

The Veteran contends that he has developed a chronic skin disability manifested by itchiness of the shoulder.  He argues that this is the result of mosquito bites while stationed in Afghanistan.  

The Veteran's service treatment records are negative for treatment of the residuals of mosquito bites or complaints of itchiness or any other skin disability of the right shoulder.  He answered "no" to having been treated for or still having a skin disease or rash on December 2008 and January 2009 Post-Deployment Health Assessments.  He also reported "no" when asked if he was worried about his health because of being exposed to insect bites. 

VA treatment records dating January 2011 state the Veteran reports having a mosquito bite that left a scar on the right shoulder blade area that still itched.  On examination, there were two to four slightly raised depigmented areas with scratch marks noted.  

The Veteran was afforded a VA examination of his skin in October 2013.  The claims file was reviewed by the examiner.  The Veteran stated that he experienced mosquito bites about his right shoulder while stationed in a tower near a stream doing night guard duty in Afghanistan in the summer of 2008.  Since that time, the Veteran states that the area continues to be a source of itching.  The area had become hyperpigmented and has waxing and waning excoriated papules that almost heal and then recur after a bout of itching.  There had been no vesicles, pustules, or cellulitis, and no past or current treatment other than self-treatment with Benadryl.  The diagnosis was neurodermatitis.  The examiner opined that it was at least as likely as not that the disability was incurred or caused by the claimed in-service injury, event, or illness.  The examiner reported that in spite of the post deployment forms that denied any issue with insect bites or skin diseases, he found the Veteran to be credible and honest.  The Veteran said that he did not report his problem at discharge because he thought it would resolve without developing into a chronic disability.  The examiner believed it was as likely as not that the neurodermatitis was the result of the claimed mosquito bites during active service.  

The Board finds that the evidence supports entitlement to service connection for neurodermatitis of the right shoulder.  The October 2013 VA examiner diagnosed the Veteran's disability as neurodermatitis of the right shoulder, which meets the first criterion for service connection.  The Veteran is competent to report that he suffered insect bites on his right shoulder during service and the symptoms that resulted, and the Board finds him to be credible.  This meets the criterion of evidence of an in-service injury.  Finally, the October 2013 VA examiner opined that the current neurodermatitis is as likely as not the result of the inservice insect bites.  This fulfills the final criterion, and service connection is established.  

Low Back

The Veteran's first period of active service is negative for evidence of a back injury, and for complaints or treatment pertaining to the low back.  His March 2007 enlistment examination for the National Guard was normal.  

During the second period of service, the Veteran was seen for reported cervical radiculopathy in July 2008.  The thoracic spine showed significant hypomobility at all levels.  However, the Veteran denied low back pain on a follow up visit four days later.  The remaining records are negative for an injury to the low back as well as complaints or treatment pertaining to the low back.  The December 2008 and January 2009 Post-Deployment Health Assessments both show that Veteran answered "yes" when asked if he had been placed on quarters or given light duty due to back pain, but he denied any current back pain.  

VA treatment records dated October 2011 and February 2012 show that the Veteran's computerized problem list included low back pain.  He was treated for complaints of left knee pain and low back pain in November 2012. 

The Veteran was afforded a VA examination of his back in April 2012.  The claims file was reviewed by the examiner.  The Veteran reported the onset of back pain in the last year after he took a wrong step playing basketball with lumbar strain on the left.  Pain was an intermittent 3-6 on a scale to 10 without radiation.  The Veteran had received chiropractic treatment in the distant past but none recently.  The December 2008 post deployment assessment reporting back pain during deployment that was no longer symptomatic was noted.  On examination, there was slight limitation of the right lateral rotation, but the Veteran had a full range of motion in all other planes and was not limited by pain.  X-ray studies were obtained, which were negative for arthritis, although mild degenerative disc disease at L4-5 was shown.  The diagnoses were back strain without radiculopathy, and mild degenerative disc disease at L4-5.  The examiner opined that the Veteran's disability was less likely than not incurred or caused by the claimed in-service injury, event, or illness.  The rationale was that there was no service treatment record of limiting pathology, and the Veteran had related the recent onset of mild pain with physical activity associated with mild disc changes at L4-5.  The examiner added that this was a common site for the first evidence of age related degenerative changes in the spine.  Therefore, the Veteran's current disability was as likely as not associated with general daily activities and the aging process.  

VA treatment records dated June 2013 show that the Veteran was seen for left lower back pain that radiated down to the left knee.  In July 2013 VA treatment records, triage notes report a history of chronic back pain for the past five years.  

The Board finds that entitlement to service connection for low back strain with mild degenerative disc disease is not warranted.  The evidence does not show that the Veteran's current back disability is related to the back pain he reported having experienced at discharge from service.  

The April 2012 VA examiner found that the Veteran currently has low back strain with mild degenerative disc disease, which meets the first criterion for service connection.  

While the service treatment records are negative for a back injury or a diagnosis of a back disability, the December 2008 and January 2009 Post-Deployment Health Assessments both show that the Veteran answered "yes" when asked if he had been placed on quarters or given light duty due to back pain.  The Board finds that this meets the second criterion of evidence of in-service incurrence of a disease or injury.  

However, to establish entitlement to service connection, it is not sufficient to show symptoms in service and a current diagnosis.  There must also be evidence of a relationship between these two events.  The evidence fails to show such a relationship.  

The only competent medical opinion in this matter is that of the April 2012 VA examiner who found that it was less likely than not that the Veteran's current disability was related to the back pain reported in service.  Instead, the examiner found it more likely that the current disability was of recent onset and related to general activity and aging.  To support this opinion, the examiner cited to the lack of evidence of treatment for a back disability in service, the Veteran's report at the end of his deployment that he no longer had back pain, his report that the pain had begun within the last year after a game of basketball, and the fact that the location of the current disability was commonly the site where age-related changes begin.  

In contrast, the Veteran believes that his current back disability is related to service.  However, while he is competent to describe an initial injury as well as subsequent symptoms of pain, he has not provided any such details.  Moreover, there is no evidence that the Veteran has any specialized medical training, and he is not competent to provide evidence as to more complex medical questions addressing the etiology of a spine disability, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  When weighing all of the pertinent medial and lay evidence on the nexus element, the Board finds that the most weight should be given to the competent 2012 medical opinion based on the specialized training and reasoned rationale, which weighs against the claim.  As such, the Board finds that the preponderance of the evidence is against a finding of a relationship between the current disability and the low back pain noted in service.  

The Board has considered whether or not the Veteran's low back disability may be presumed to be the result of active service, but this is not supported by the evidence.  The April 2012 VA examiner specifically found that the Veteran does not have a diagnosis of arthritis, and to the extent that the mild disc change the examiner did note may be considered a form of arthritis, it was not shown during service or until several years after discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

In regards to continuity of symptomatology, the Veteran denied back pain at discharge.  Although the July 2013 VA treatment records refer to a five year history of low back pain, the Veteran stated he only had a one year history of back pain at the April 2012 examination.  This is consistent with the January 2009 denial of back pain and the VA treatment records which first include back pain on the Veteran's problem list in October 2011.  The Board finds that these contemporaneous records are more persuasive than the July 2013 reference, and continuity of symptomatology between discharge from service and the current disability is not established.  As there is no basis to support a relationship between the Veteran's current low back disability and active service under any theory, the final criterion for service connection is not met, and his claim must be denied. 

In sum, the preponderance of the evidence is against finding that the criteria for service connection have been met.


Increased Rating

The Veteran contends that the initial evaluation assigned to his service connected left palmar/median nerve sensory neuropathy does not reflect the impairment that results from this disability.  

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.   

In determining an initial rating, the entire record from the effective date of service connection to the present is of importance in determining the proper rating of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).

Entitlement to service connection for left palmar sensory loss/mild left median nerve sensory neuropathy was established in a May 2012 rating decision.  
A 10 percent rating was assigned under the rating criteria for paralysis of the median nerve.  

Complete paralysis of the median nerve is indicated by symptomatology such as the hand being inclined to the ulnar side, the index and middle fingers being more extended than normally, considerable atrophy of the muscles of the thenar eminence, having the thumb in the plane of the hand (ape  hand), pronation that is incomplete and defective, absence of flexion of the index finger and feeble flexion of middle finger, inability to make a fist, having the index and middle fingers remain extended, inability to flex the distal phalanx of thumb, having defective opposition and abduction of the thumb, at right angles to palm; having weakened flexion of wrist, and pain with trophic disturbances.  A 70 percent evaluation is warranted for complete paralysis of the major side, and a 60 percent evaluation is assigned for complete paralysis of the minor side.  Severe incomplete paralysis is evaluated as 50 percent disabling for the major side and 40 percent disabling for the minor side.  Moderate incomplete paralysis is evaluated as 30 percent disabling for the major side and 20 percent disabling for the minor side.  Mild incomplete paralysis is evaluated as 10 percent disabling for each side.  38 C.F.R. § 4.124a, Code 8515.  

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a.

The Veteran was afforded a VA examination of the peripheral nerves in April 2012.  He reported a history of left upper extremity numbness in 2008 following a series of vaccinations to the left deltoid just before deployment.  He experienced an immediate onset of numbness of the lateral arm and all fingertips, which resolved prior to deployment.  The Veteran experienced paresthesias in digits II-IV on the palmar side of his left hand, which he found annoying but not uncomfortable.  It limited his ability to remove twist tops from bottles, but he did not have loss of power.  There was no swelling.  On examination, the Veteran was right handed.  He experienced mild paresthesias and/or dysesthesias of the left upper extremity.  No other symptoms were reported.  There was no muscle atrophy.  Reflexes were only 1+ in the left triceps.  Sensation testing was normal.  The examiner noted mild incomplete paralysis of the left median nerve, with all other nerves being normal.  He opined that this disability did not impact the Veteran's ability to work.  The diagnosis was left palmar sensory loss, mild left median sensory neuropathy.  

A second VA examination was obtained in October 2013.  The claims file was reviewed by the examiner.  The Veteran reported that his condition was essentially unchanged over the past few years.  He had a residual numbness in the thumb and first three fingers on the pads of the fingers.  This generally did not progress past the knuckle but would very occasionally go down the fingers to the palm.  The Veteran described this as a numbness or lack of sensation.  There was no burning, tingling, or other sensation.  It made it difficult for him to open soda cans but did not otherwise affect his activities.  On examination, the Veteran was right handed.  He denied pain, paresthesias, and dysesthesias, but reported mild numbness.  Muscle strength for grip and pinch was normal.  The sensory examination found that there was decreased sensation in the left hand and fingers.  The examiner described this as located in the distal thumb and first three fingers.  He described the left median nerve as having mild incomplete paralysis.  No other nerves were impacted.  Although deep tendon reflexes were reduced, the examiner opined they were normal for this Veteran.  The diagnosis was left palmar sensory loss/mild left median nerve sensory neuropathy.  

The Board finds that entitlement to an increased rating for the Veteran's left palmar/median nerve sensory neuropathy is not warranted for any portion of the period on appeal.  

The evidence shows that the only symptoms experienced by the Veteran are numbness of the tips of the left thumb and first three fingers, which on rare occasions briefly extends into the palm.  He does not experience pain, it does not impact his work, and it does not impact his daily activities other than to make it difficult to open cans and bottles.  Both VA examiners state that the affected nerve is the median, and both opine that there is mild incomplete paralysis.  As the Veteran's symptoms are wholly sensory, the Board agrees with this assessment.  Mild incomplete paralysis merits a continuation of the 10 percent rating currently in effect.  38 C.F.R. § 4.124a, Code 8515.

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The schedular evaluation in this case is not inadequate.  The scheduler criteria adequately describe the Veteran's symptoms for his left palmar/median nerve sensory neuropathy.  The only symptom is numbness, which is contemplated in the rating criteria.  Moreover, even if the scheduler criteria were to prove inadequate, there is no record of marked interference with employment due to this disability.  In fact, the VA examiner states it does not impact his employment.  He is able to perform all activities of daily living.  Accordingly, referral for consideration of an extra-schedular rating is not warranted. 


ORDER

Entitlement to service connection for neurodermatitis of the right shoulder, claimed as itchy skin due to mosquito bites, is granted. 

Entitlement to service connection for low back strain with mild degenerative disc disease is denied. 

Entitlement to an initial evaluation in excess of 10 percent for left palmar/median nerve sensory neuropathy is denied. 


REMAND

The Veteran's most recent VA examination of his PTSD with polysubstance abuse was conducted in February 2013.  Subsequently, the Veteran was hospitalized for treatment of this disability from April 2014 to July 2014.  He has not been afforded a VA examination since his release hospitalization and discharge.  

The veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  It is the view of the Board that the Veteran's three month hospitalization is evidence that his disability has worsened, and he should be scheduled for a VA examination of his PTSD with polysubstance abuse.  

As for the Veteran's claim for TDIU, he argues that it is mainly the PTSD that prevents him from being employed.  All issues which are inextricably intertwined must be considered together.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, as the claim for TDIU will likely be dependent on the findings of the VA examination for PTSD, it must also be remanded. 

The Veteran claims that he developed tinnitus due to active service.  He was afforded a VA audio examination in June 2011.  The Veteran reported constant tinnitus.  At the completion of the examination and record review, the examiner stated that it was reasonable to assume that the Veteran was exposed to hazardous noise levels in service.  However, based on the electronic hearing testing conducted in service and the current audiological assessment, the examiner opined that the Veteran's tinnitus was less likely as not caused by or a result of noise exposure while in service.  

The Board observes that service connection may be established for a disability that did not initially manifest in service if it develops due to an injury or disease that was incurred during service.  A medical opinion based solely on the absence of in-service treatment or findings will be deemed inadequate.  Therefore, a remand is necessary in order to obtain an addendum opinion that addresses whether or not the hazardous noises to which the Veteran was exposed in service may have resulted in tinnitus after discharge from service.  

Furthermore, VA treatment records dated November 2015 show that the Veteran continues to experience tinnitus.  The diagnosis states that the tinnitus is possibly secondary to medication.  Unfortunately, the examiner did not identify the medication or indicate whether or not it is used to treat a service-connected disability.  A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2015).  Therefore, the addendum opinion must also address this matter. 

The Veteran contends that he is entitled to service connection for the loss of two front teeth.  He has not provided any details pertaining to how this loss occurred.  His August 2013 claim states that he had two front teeth "knocked out", which suggest that they were lost due to trauma. 

A review of the Veteran's service treatment records for his second period of service show that he had his front teeth on a November 2007 dental examination conducted just two months before he returned to active duty.  At discharge in January 2009, a dental examination showed that teeth #8 and #9 were missing.  This supports the Veteran's contentions that he lost his teeth during the second period of service.  These records also show ongoing treatment for periodontal disease. 

Service connection for compensation purposes is available only for dental disabilities that are the result of osteomyelitis or osteoradionecrosis, or due to the loss, malunion, or limited motion of the mandible, maxilla, ramus, condyloid process, or hard palate, or due to the loss of teeth due to loss of substance of the upper or lower jaw.  38 C.F.R. § 4.150 (2015). 

A note to 38 C.F.R. § 4.150 (2015), Code 9913, which is the rating code for loss of teeth due to loss of substance of the body of the maxilla or mandible without loss of continuity states that these criteria apply only to bone loss due to trauma or disease such as osteomyelitis.  This note further adds that loss of the alveolar process as a result of periodontal disease is not included. 

Therefore, the Board observes that in order to establish service connection for compensation purposes, it is not enough to show that the teeth were lost due to trauma.  The evidence must demonstrate that the trauma resulted in loss of substance of the maxilla or mandible, which then resulted in the loss of the teeth. 

The Veteran has not been afforded a VA dental examination in conjunction with his claim.  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83. 

In this case, the service treatment records that suggests that the Veteran lost teeth #8 and #9 in service.  There is no indication other than the Veteran's claim as to whether or not these teeth were lost to trauma, or if any possible trauma resulted in loss of substance of the maxilla, which then resulted in the loss of the teeth.  The Veteran must be afforded a VA dental examination in order to address these matters.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA psychiatric examination for the purpose of determining the current nature and severity of his service-connected PTSD with polysubstance abuse.  Any necessary tests or studies should be conducted and all findings should be reported in detail.  The examiner must provide a comprehensive rationale with reference to relevant medical findings for all opinions expressed.

2.  Return the claims file to the examiner who conducted the June 2011 examination of the Veteran's tinnitus.  After a review of the claims file and the report of the previous examination, provide the following opinions.  

a) Is it as likely as not that the Veteran's current tinnitus was incurred due to exposure to hazardous noise during active service?  In answering this question, the examiner should note that the absence of treatment or reports of tinnitus in service by itself is not sufficient to support a negative opinion, as service connection may still be established even if tinnitus first manifests many years after discharge if it is related to the in-service noise exposure. 

b) Is it as likely as not that the Veteran's tinnitus was (a) proximately due to or the result of or 
(b) aggravated (increased in severity beyond natural progression) due to one or more of his medications?  If yes, please identify the medication or medications and whether or not they are used to treat a service connected disability.  

If the June 2011 examiner is no longer available, the claims file should be forwarded to an examiner of similar qualifications in order to obtain the requested opinions.  A new examination is not required and should be scheduled only if deemed necessary by the examiner.  

A comprehensive rationale for all opinions should be provided.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided. 

3.  Schedule the Veteran for a VA dental examination.  The claims folder must be provided to the examiner for use in the study of this case.  All indicated tests and studies should be conducted.  Among the other findings, the examiner should state whether it is as likely as not that teeth #8 and #9 are missing due to loss of substance of the maxilla due to trauma sustained during service.  The examiner must also discuss the presence of periodontal disease and the effect it has, if any, on the Veteran's missing teeth.


4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


